 

Exhibit 10.5

 

INVUITY, INC.

EXECUTIVE SEVERANCE AGREEMENT

This Executive Severance Agreement (the “Agreement”) is entered into by and
between Invuity, Inc. (the “Company”), and Andy Sale (“Executive”) as of the
date set forth on the signature page below (the “Effective Date”).

1.         Background.

(a)        Executive is employed by the Company as the Company’s Senior Vice
President, Global Sales.

(b)        The purpose of this Agreement is to provide for (i) certain severance
compensation and benefits to be paid or provided to Executive in the event of
the termination of his employment under certain circumstances specified herein
and (ii) certain commitments by Executive with respect to the Company.

2.         At-Will Employment. The parties agree that Executive’s employment
with the Company will be “at-will” employment and may be terminated at any time
with or without cause or notice. Executive understands and agrees that neither
his job performance nor promotions, commendations, bonuses, or the like from the
Company give rise to, or in any way serve as, the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company. However, as described in this Agreement, Executive may be entitled to
severance benefits depending on the circumstances of Executive’s Termination of
Employment (as defined below) with the Company.

3.         Definition of Terms.  The following terms referred to in this
Agreement will have the following meanings:

(a)        Affiliate.  “Affiliate” means the Company and any other parent or
subsidiary corporation of the Company, as such terms are defined in Code
Sections 424(e) and (f).

(b)        Base Salary.  “Base Salary” means the highest annualized rate of
salary paid by the Company to Executive as compensation for his services,
together with any and all reductions in salary authorized pursuant to any of the
Company’s plans or programs.

(c)        Board.  “Board” means the Company’s Board of Directors.

(d)        Cause.  “Cause” means the occurrence of any of the following events,
as determined by the Board or a committee designated by the Board, in its sole
discretion: (i) Executive’s conviction of, or plea of nolo contendere to, any
felony; (ii) Executive’s commission of any act of fraud with respect to the
Company; (iii) any intentional misconduct by Executive that has a materially
adverse effect upon the Company’s business; (iv) a breach by Executive of any of
Executive’s fiduciary obligations as an officer of the Company; or (v)
Executive’s willful misconduct or gross negligence in performance of Executive’s
duties hereunder, including Executive’s refusal to comply

 

 





--------------------------------------------------------------------------------

 

 

in any material respect with the legal directives of the Board so long as such
directives are not inconsistent with Executive’s position and duties.

(e)        Change of Control.  “Change of Control” means the occurrence of any
of the following events:

(i)     A change in the ownership of the Company which occurs on the date that
any individual, entity or group (within the meaning of sections 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934) (“Person”) acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company; or

(ii)    A change in the effective control of the Company which occurs on the
date that a majority of members of the Board is replaced during any twelve
(12) month period by Directors whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; or

(iii)   Any Person acquires (or has acquired during the twelve (12) month period
ending on the date of the most recent acquisition by such person or persons) all
or substantially all of the Company’s assets; provided, however, that for
purposes of this subsection (iii), a transfer of assets by the Company to an
entity, of which more than fifty percent (50%) of the total value or voting
power is owned, directly or indirectly, by the Company shall not constitute a
change of control.

Notwithstanding the foregoing, a transaction will not be deemed a Change of
Control unless the transaction qualifies as a change in control event within the
meaning of Section 409A, as it has been and may be amended from time to time,
and any proposed or final Treasury Regulations and Internal Revenue Service
guidance that has been promulgated or may be promulgated thereunder from time to
time.

Further, and for the avoidance of doubt, a transaction will not constitute a
Change of Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the Persons who held
the Company’s securities immediately before such transaction.

(f)        Change of Control Period.  “Change of Control Period” means the
period beginning on the date three (3) months prior to, and ending on the date
that is twelve (12) months following, a Change of Control.

(g)        Code.  “Code” means the Internal Revenue Code of 1986, as amended.

(h)        Deferred Payment.  “Deferred Payment” means any severance pay or
benefits to be paid or provided to Executive (or Executive’s estate or
beneficiaries) pursuant to this Agreement and any other severance payments or
separation benefits, that in each case, when considered together, are considered
deferred compensation under Section 409A.

(i)         Disability.  “Disability” means that Executive has been unable to
perform Executive’s Company duties as the result of Executive’s incapacity due
to physical or mental illness, and such inability, at least twenty-six (26)
weeks after its commencement or 180 days in any





-2-

--------------------------------------------------------------------------------

 

 

consecutive twelve (12) month period, is determined to be total and permanent by
a physician selected by the Company or its insurers and acceptable to Executive
or Executive’s legal representative (such agreement as to acceptability not to
be unreasonably withheld).  Termination resulting from Disability may only be
effected after at least thirty (30) days’ written notice by the Company of its
intention to terminate Executive’s employment.  In the event that Executive
resumes the performance of substantially all of Executive’s duties hereunder
before the termination of Executive’s employment becomes effective, the notice
of intent to terminate will automatically be deemed to have been revoked.

(j)         Executive Change of Control Agreement.  “Executive Change of Control
Agreement” means the Executive Change of Control Agreement between the Company
and Executive dated as of even date herewith relating to the Termination of
Employment of Executive during a Change of Control Period.

(k)        Good Reason.  “Good Reason” means Executive’s resignation within
thirty (30) days following the expiration of any Company cure period (discussed
below) following the occurrence of one or more of the following, without
Executive’s express written consent: (i) a material reduction in job duties,
responsibilities and requirements inconsistent with Executive’s position with
the Company and Executive’s prior duties, responsibilities and requirements in
effect as of the start date of Executive’s employment with the Company,
provided, however, that neither a change in the identity, title or role of the
person to whom the Executive reports, nor a change in duties, responsibilities
and requirements that results from the growth of the Company will constitute
“Good Reason”; (ii) a material reduction of Executive’s total cash compensation
(other than in connection with a general decrease in total cash compensation for
most similarly-situated employees); or (iii) Executive’s refusal to relocate the
principal place for performance of Company duties to a location more than fifty
(50) miles from the Executive’s then-present location.  Executive’s resignation
will not be deemed to be for Good Reason unless Executive has first provided the
Company with written notice of the acts or omissions constituting the grounds
for “Good Reason” within ninety (90) days of the initial existence of the
grounds for “Good Reason” and a reasonable cure period of not less than thirty
(30) days following the date the Company receives such notice, and such
condition has not been cured during such period.

(l)         Proprietary Information and Inventions Agreement.  “Proprietary
Information and Inventions Agreement” means the most recent Proprietary
Information and Inventions Agreement executed by the Company and Executive on
October 10, 2012.

(m)       Section 409A.  “Section 409A” means Section 409A of the Code and any
final regulations and guidance thereunder and any applicable state law
equivalent, as each may be amended or promulgated from time to time.

(n)        Section 409A Limit.  “Section 409A Limit” will mean two (2) times the
lesser of: (i) Executive’s annualized compensation based upon the annual rate of
pay paid to Executive during the Executive’s taxable year preceding the
Executive’s taxable year of Executive’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Code
Section 401(a)(17) for the year in which Executive’s separation from service
occurred.





-3-

--------------------------------------------------------------------------------

 

 

(o)  Termination of Employment.  “Termination of Employment” means a cessation
of full time employment of Executive by the Company or any of its Affiliates for
any reason, other than a cessation occurring under circumstances which would
entitle Executive to receive compensation and benefits pursuant to the Executive
Change of Control Agreement. Executive’s Termination of Employment for all
purposes under this Agreement will be determined to have occurred in accordance
with the “separation from service” requirements of Code Section 409A and the
Treasury Regulations and other guidance issued thereunder.

4.         Severance Benefits Outside the Change of Control Period.

(a)        Termination without Cause; Resignation for Good Reason. If, outside
the Change of Control Period, the Company or its Affiliates terminate
Executive’s employment with the Company or its Affiliates, respectively, other
than for Cause, death or Disability, or Executive resigns from such employment
for Good Reason, then, subject to Section 5, Executive will receive the
following severance benefits:

(i)   Salary Severance. Continuing payments of severance pay at a rate equal to
Executive’s Base Salary for nine (9) months from the date of Executive’s
Termination of Employment, which will be paid in accordance with the Company’s
regular payroll procedures.

(ii)   Continued Employee Benefits. If Executive elects continuation coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed pursuant to COBRA, for
Executive and Executive’s eligible dependents, the Company will reimburse
Executive for the premiums necessary to continue  group health insurance
benefits for Executive and Executive’s eligible dependents until the earlier of:
(A) a period of nine (9) months from the date of Executive’s Termination of
Employment, (B) the date upon which Executive and/or Executive’s eligible
dependents becomes covered under similar plans or (C) the date upon which
Executive ceases to be eligible for coverage under COBRA (such reimbursements,
the “COBRA Premiums”). However, if the Company determines, in its sole
discretion, that it cannot pay the COBRA Premiums without potentially violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), the Company will in lieu thereof provide to Executive a taxable
monthly payment payable on the last day of a given month (except as provided by
the following sentence), in an amount equal to the monthly COBRA premium that
Executive would be required to pay to continue Executive’s group health coverage
in effect on the date of Executive’s Termination of Employment (which amount
will be based on the premium for the first month of COBRA coverage), which
payments will be made regardless of whether Executive elects COBRA continuation
coverage and will commence on the month following Executive’s Termination of
Employment and will end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the date the Company has paid an amount equal to
nine (9) payments.  For the avoidance of doubt, the taxable payments in lieu of
COBRA Premiums may be used for any purpose, including, but not limited to
continuation coverage under COBRA, and will be subject to all applicable tax
withholdings.  Notwithstanding anything to the contrary under this Agreement, if
at any time the Company determines, in its sole discretion, that it cannot
provide the payments contemplated by the preceding sentence without violating
applicable law (including, without limitation, Section 2716 of the Public Health
Service Act), Executive will not receive such payment or any further
reimbursements for COBRA premiums.





-4-

--------------------------------------------------------------------------------

 

 

(b)        Voluntary Resignation; Termination for Cause. If Executive’s
employment with the Company or its Affiliates terminates (i) voluntarily by
Executive (other than for Good Reason) or (ii) for Cause by the Company, then
Executive will not be entitled to receive severance or other benefits under this
Agreement, except for accrued compensation as specified in Section 4(d).

(c)        Disability; Death.  If the Company terminates Executive’s employment
as a result of Executive’s Disability, or Executive’s employment terminates due
to Executive’s death, then Executive will not be entitled to receive severance
or other benefits under this Agreement, except for accrued compensation as
specified in Section 4(d).

(d)        Accrued Compensation. For the avoidance of any doubt, in the event of
a termination of Executive’s employment with the Company or its Affiliates,
Executive will be entitled to receive all accrued but unpaid vacation, expense
reimbursements, wages, and other benefits due to Executive under any
Company-provided plans, policies, and arrangements.

(e)        Transfer between the Company and Affiliates.  For purposes of this
Section 4, if Executive’s employment with the Company or one of its Affiliates
terminates, Executive will not be determined to have been terminated without
Cause, provided Executive continues to remain employed by the Company or one of
its Affiliates (e.g., upon transfer from one Affiliate to another); provided,
however, that the parties understand and acknowledge that any such termination
could potentially result in Executive’s ability to resign for Good Reason.

(f)        Exclusive Remedy.  In the event of a termination of Executive’s
employment with the Company or its Affiliates, the provisions of this Section 4
are intended to be and are exclusive and in lieu of any other rights or remedies
to which Executive or the Company may otherwise be entitled, whether at law,
tort or contract, in equity.  Executive will be entitled to no benefits,
compensation or other payments or rights upon Termination of Employment other
than those benefits expressly set forth in this Section 4.

5.   Conditions to Receipt of Severance.

(a)        Separation Agreement and Release of Claims. The receipt of any
severance pursuant to Section 4(a) will be subject to (i) Executive resigning
from all positions that Executive may hold as an officer or director of the
Company or any Affiliates and executing all documents that the Company
determines, in its sole discretion, are necessary to effectuate such
resignations prior to the Release Deadline (as defined below) (such resignation
and execution of applicable documents, the “Resignations”), and (ii) Executive
signing and not revoking a separation agreement and release of claims in a form
reasonably satisfactory to the Company (the “Release”), provided that such
Release becomes effective and irrevocable no later than sixty (60) days
following the termination date (such deadline, the “Release Deadline”).  If the
Resignations and the Release do not become effective and irrevocable by the
Release Deadline, Executive will forfeit any rights to severance or benefits
under this Agreement. In no event will severance payments or benefits be paid or
provided until the Resignations and the Release become effective and
irrevocable. Except as required by Section 5(b), any installment payments that
would have been made to Executive prior to the Resignations and the Release
becoming effective and irrevocable but for the preceding sentence will be paid
to Executive on the first regularly scheduled Company payroll date following the
date the Resignations and the





-5-

--------------------------------------------------------------------------------

 

 

Release become effective and irrevocable, and the remaining payments will be
made as provided in the Agreement.

(b)        Section 409A.

(i)     Notwithstanding anything to the contrary in this Agreement, no Deferred
Payments will be paid or otherwise provided until Executive has a “separation
from service” within the meaning of Section 409A.  Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9)
will be payable until Executive has a “separation from service” within the
meaning of Section 409A.

(ii)   Any severance payments or benefits under this Agreement that would be
considered Deferred Payments will be paid on, or, in the case of installments,
will not commence until, the sixtieth (60th) day following Executive’s
separation from service, or, if later, such time as required by Section
5(b)(iii).  Except as required by Section 5(b)(iii), any installment payments
that would have been made to Executive during the sixty (60) day period
immediately following Executive’s separation from service but for the preceding
sentence will be paid to Executive on the sixtieth (60th) day following
Executive’s separation from service and the remaining payments shall be made as
provided in this Agreement.  In no event will Executive have discretion to
determine the taxable year of payment for any Deferred Payments.

(iii)  Notwithstanding anything to the contrary in this Agreement, if Executive
is a “specified employee” within the meaning of Section 409A at the time of
Executive’s separation from service (other than due to death), then the Deferred
Payments that are payable within the first six (6) months following Executive’s
separation from service, will, to the extent required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, become payable on the date six (6) months and
one (1) day following the date of Executive’s separation from service.  All
subsequent Deferred Payments, if any, will be payable in accordance with the
payment schedule applicable to each payment or benefit. Notwithstanding anything
herein to the contrary, if Executive dies following Executive’s separation from
service, but prior to the six (6) month anniversary of the separation from
service, then any payments delayed in accordance with this paragraph will be
payable in a lump sum as soon as administratively practicable after the date of
Executive’s death and all other Deferred Payments will be payable in accordance
with the payment schedule applicable to each payment or benefit.  Each payment
and benefit payable under this Agreement is intended to constitute a separate
payment for purposes of Section 1.409A-2(b)(2) of the Treasury Regulations.

(iv)  Any amount paid under this Agreement that satisfies the requirements of
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations will not constitute Deferred Payments.

(v)   Any amount paid under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit (as defined above) will not constitute Deferred Payments.





-6-

--------------------------------------------------------------------------------

 

 

(vi)  The foregoing provisions and all compensation and benefits provided for
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A so that none of the severance payments and benefits
to be provided hereunder will be subject to the additional tax imposed under
Section 409A, and any ambiguities or ambiguous terms herein will be interpreted
to be exempt or so comply.  The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.  In no event will the Company reimburse Executive for any taxes
that may be imposed on Executive as a result of Section 409A.

6.   Limitation on Payments.  In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Code Section 280G and (ii) but for
this Section 6, would be subject to the excise tax imposed by Code Section 4999,
then Executive’s severance benefits under Section 4 will be either:

(a)  delivered in full, or

(b)  delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Code Section 4999,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Code Section 4999,
results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Code Section 4999. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, reduction will occur in the
following order: (i) reduction of cash payments; (ii) cancellation of awards
granted “contingent on a change in ownership or control” (within the meaning of
Code Section 280G); (iii) cancellation of accelerated vesting of equity awards;
or (iv) reduction of employee benefits. In the event that acceleration of
vesting of equity award compensation is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant of
Executive’s equity awards.

Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 6 will be made in writing by a nationally recognized
certified professional services firm selected by the Company (the “Firm”)
immediately prior to Change of Control, whose determination will be conclusive
and binding upon Executive and the Company for all purposes.  For purposes of
making the calculations required by this Section 6, the Firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section.  The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by this
Section 6.

7.         Non-Solicitation.  Executive agrees to continue to follow and comply
with the terms and conditions of the Proprietary Information and Inventions
Agreement.

8.         Confidential Information.  Executive agrees to continue to follow and
comply with the terms and conditions of the Proprietary Information and
Inventions Agreement.





-7-

--------------------------------------------------------------------------------

 

 

9.         Assignment.  This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company.  Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes.  For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

10.       Notices. All notices, requests, demands and other communications
called for hereunder will be in writing and will be deemed given (i) on the date
of delivery if delivered personally, (ii) one (1) day after being sent by a
well-established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

If to the Company:

Invuity, Inc.

Attn: Chief Financial Officer

444 De Haro Street

San Francisco, CA 94107

If to Executive:

at the last residential address known by the Company.

11.       Severability.  In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

12.       Arbitration.

(a)        Arbitration.  In consideration of the Company’s promise to arbitrate
all employment-related disputes, and Executive’s receipt of the compensation and
other benefits paid to Executive by the Company, at present and in the future,
Executive agrees that any and all controversies, claims, or disputes with anyone
(including the Company and any employee, officer, director, shareholder or
benefit plan of the Company in their capacity as such or otherwise) arising out
of, relating to, or resulting from Executive’s employment with the Company or
termination thereof, including any breach of this Agreement, will be subject to
binding arbitration under the Arbitration Rules set forth in California Code of
Civil Procedure Section 1280 through 1294.2, including Section 1281.8 (the
“Act”), and pursuant to California law. The Federal Arbitration Act shall also
apply with full force and effect, notwithstanding the application of procedural
rules set forth under the Act.

(b)        Dispute Resolution.  Disputes that Executive agrees to arbitrate, and
thereby agrees to waive any right to a trial by jury, include any statutory
claims under local, state, or





-8-

--------------------------------------------------------------------------------

 

 

federal law, including, but not limited to, claims under Title VII of the Civil
Rights Act of 1964, the Americans with Disabilities Act of 1990, the Age
Discrimination in Employment Act of 1967, the Older Workers Benefit Protection
Act, the Sarbanes Oxley Act of 2002, the Worker Adjustment and Retraining
Notification Act, the California Fair Employment and Housing Act, the Family and
Medical Leave Act, the California Family Rights Act, the California Labor Code,
claims of harassment, discrimination, and wrongful termination, and any
statutory or common law claims.  Executive further understands that this
Agreement to arbitrate also applies to any disputes that the Company may have
with Executive.

(c)        Procedure.  Executive agrees that any arbitration will be
administered by the Judicial Arbitration & Mediation Services, Inc. (“JAMS”),
pursuant to its Employment Arbitration Rules & Procedures (the “JAMS
Rules”).  The arbitrator shall have the power to decide any motions brought by
any party to the arbitration, including motions for summary judgment and/or
adjudication, motions to dismiss and demurrers, and motions for class
certification, prior to any arbitration hearing.  The arbitrator shall have the
power to award any remedies available under applicable law, and the arbitrator
shall award attorneys’ fees and costs to the prevailing party, except as
prohibited by law.  The Company will pay for any administrative or hearing fees
charged by the administrator or JAMS, and all arbitrators’ fees, except that
Executive shall pay any filing fees associated with any arbitration that
Executive initiates, but only so much of the filing fee as Executive would have
instead paid had Executive filed a complaint in a court of law.  Executive
agrees that the arbitrator shall administer and conduct any arbitration in
accordance with California law, including the California Code of Civil Procedure
and the California Evidence Code, and that the arbitrator shall apply
substantive and procedural California law to any dispute or claim, without
reference to the rules of conflict of law.  To the extent that the JAMS Rules
conflict with California law, California law shall take precedence.  The
decision of the arbitrator shall be in writing.  Any arbitration under this
Agreement shall be conducted in San Francisco County, California.

(d)        Remedy.  Except as provided by the Act, arbitration shall be the
sole, exclusive, and final remedy for any dispute between Executive and the
Company.  Accordingly, except as provided by the Act and this Agreement, neither
Executive nor the Company will be permitted to pursue court action regarding
claims that are subject to arbitration.  Notwithstanding, the arbitrator will
not have the authority to disregard or refuse to enforce any lawful Company
policy, and the arbitrator will not order or require the Company to adopt a
policy not otherwise required by law which the Company has not adopted.

(e)        Administrative Relief.  Executive is not prohibited from pursuing an
administrative claim with a local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, including, but not limited to, the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission, the National Labor
Relations Board, or the Workers’ Compensation Board.  However, Executive may not
pursue court action regarding any such claim, except as permitted by law.

(f)        Voluntary Nature of Agreement.  Executive acknowledges and agrees
that Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else.  Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understands it,
including that





-9-

--------------------------------------------------------------------------------

 

 

EXECUTIVE IS WAIVING EXECUTIVE’S RIGHT TO A JURY TRIAL. Finally, Executive
agrees that Executive has been provided an opportunity to seek the advice of an
attorney of Executive’s choice before signing this Agreement.

13.       Integration. This Agreement and the Executive Change of Control
Agreement (together, the “Severance Agreements”) contain the entire agreement
between the parties with respect to the right of Executive to receive severance
compensation upon termination of his employment, and the Severance Agreements
and the Proprietary Information and Inventions Agreement collectively represent
the entire agreement and understanding between the parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements, whether
written or oral.  This Agreement may be modified only by agreement of the
parties by a written instrument executed by the parties that is designated as an
amendment to this Agreement.

14.       Waiver of Breach. The waiver of a breach of any term or provision of
this Agreement, which must be in writing, will not operate as or be construed to
be a waiver of any other previous or subsequent breach of this Agreement.

15.       Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

16.       Tax Withholding.  All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

17.       Governing Law. This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

18.       Acknowledgment. Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

19.       Counterparts.  This Agreement may be executed in counterparts, and
each counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.





-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year set
forth below.

 

 

 

 

 

 

COMPANY:

   

 

 

 

 

INVUITY, INC.

 

 

 

 

 

By:

/s/ Philip Sawyer

 

Date:

12/2/2016

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Andy Sale

 

Date:

12/2/2016

ANDY SALE

 

 

 

[SIGNATURE PAGE TO EXECUTIVE SEVERANCE AGREEMENT]

-11-

--------------------------------------------------------------------------------